NUMBER 13-22-00353-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                      IN THE INTEREST OF B.P. JR., A CHILD.


                 On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.


                                             ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother G.G.’s and father

B.P.’s parental rights over B.P., JR., minor child. 1 On September 15, 2022, Appellant

B.P. filed his first motion for extension of time to file appellant’s brief in this cause,



        1We refer to appellant and the child by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
requesting a twenty-day extension to file his brief on October 5, 2022, instead of on

September 15, 2022, his original deadline. On September 16, 2022, we granted Appellant

B.P.’s motion and extended his deadline to file his brief to October 5, 2022. On October

5, 2022, Appellant B.P. filed his second motion of extension of time to file appellant’s brief.

Citing the need for additional time to adequately prepare his brief, Appellant B.P.

requested a five-day extension to file his brief on October 10, 2022.

       We are bound by the Texas Rules of Appellate Procedure in parental termination

cases. Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       In light of the foregoing, we grant Appellant B.P.’s motion for extension of time to

file appellant’s brief. The Court will extend his deadline to file appellant’s brief to October

11, 2022.

       No further motions for extension of time will be entertained.

                                                                         PER CURIAM

Delivered and filed on the
6th day of October, 2022.

                                              2